Citation Nr: 0524574	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  98-13 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected left disorder prior to November 7, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disorder beginning on and 
after November 7, 2002.

3.  Entitlement to service connection for the residuals of 
in-service dental treatment, claimed as jaw pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service-connected for left knee pain and assigned a 
noncompensable rating, effective August 1, 1996.  The RO also 
denied service connection for right mandible jaw surgery.  

The record reflects that jurisdiction over this case was 
subsequently transferred to the RO in Waco, Texas.

In a November 2003 rating decision, the RO granted an 
increased evaluation of 10 percent for the service-connected 
left knee disorder, effective November 7, 2002.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter 
of an increased rating for the service-connected left knee 
disorder remains in appellate status.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

The Board notes that, in a September 2004 rating decision, 
the RO denied claims of entitlement to increased disability 
ratings for the veteran's service-connected right knee 
proximal tibial bone sclerosis and low back lipoma incisions.  
The RO also denied service connection for a right ankle 
strain, and denied entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 (2004) based on a lipoma 
excision performed in June 1999.

The veteran subsequently expressed disagreement regarding 
these denials, and, in May 2005, the RO responded by issuing 
a Statement of the Case (SOC).  To date, the veteran has not 
perfected his appeal by submitted a VA Form 9 or its 
equivalent.  Thus, these issues are not currently on appeal 
before the Board.

The issue of entitlement to service connection for the 
residuals of in-service dental treatment, claimed as jaw 
pain, will be addressed in the REMAND portion of the decision 
below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since August 1, 1996, the medical evidence shows that the 
veteran's left knee arthritis is manifested by slight 
limitation of left knee flexion due to chronic and recurrent 
pain on motion on objective demonstration; even when pain is 
considered, the veteran's left knee flexion is not shown to 
result in functional loss consistent with or comparable to 
limitation of flexion of the left leg to 30 degrees.

2.  The medical evidence, dated since August 1, 1996, shows 
that the veteran has consistently been shown to have full 
left knee extension.

3.  Since 1, 1996, with the resolution of all reasonable 
doubt in the veteran's favor, his left knee disability has 
been productive of slight recurrent subluxation and lateral 
instability; the preponderance of the evidence shows that he 
does not have moderate left knee subluxation and lateral 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial 10 percent evaluation 
for left knee arthritis, and no more, effective August 1, 
1996, have been met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2004).

2.  The criteria for a separate 10 percent for left knee 
instability, and no more, effective August 1,1996, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, 
in pertinent part, at 38 C.F.R. § 3.159 (2004)).

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes the evidence development letter dated in May 
2004.  Although this letter was in regard to other claims, 
and not the issues currently on appeal, the Board notes that 
the RO did advised the veteran in this letter of the evidence 
needed to substantiate claims for service connection and for 
higher ratings

In that letter, the RO also advised the veteran of his and 
VA's responsibilities under the VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was also advised to identify 
any additional evidence that he believes may be relevant to 
his claim and what VA would do to assist him in the 
development of his claim.  

In addition, in the June 1998 SOC, and numerous Supplemental 
Statements of the Case (SSOCs) issued during the pendency of 
this appeal, the veteran has been advised of the specific 
rating criteria used in evaluating the service-connected left 
knee disorder.

Although the May 2004 letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board notes that the notice letter 
was provided to the veteran prior to the most recent transfer 
of his case to the Board, and that the veteran's claims were 
reajudicated by the RO following the issuance of this letter 
in the October 2004 SSOC.

The Board believes the content of that notice provided to the 
veteran through these documents substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that they advise the veteran of the type of 
evidence needed to substantiate claims for service connection 
and for increased ratings, and that they advise him of his 
and VA's responsibilities under the VCAA.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to him.  

Furthermore, with respect to the claim of entitlement to an 
increased rating for a left knee disability, the Board finds 
that all obtainable evidence identified by the veteran 
relative to these issues has been obtained and associated 
with the claims folder, and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

In this regard, the Board notes that the RO obtained the 
private and VA treatment records identified by the veteran, 
and arranged for him to undergo VA joints examinations in 
September 1999, November 2002, and August 2004 to determine 
the nature, extent, manifestations and severity of the 
service-connected left knee disability. 

Accordingly, with respect to the higher rating claim, the 
Board finds that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

II.  Factual Background

The veteran's service medical records reflect that he first 
complained of knee pain in May 1993.  It was noted that he 
had experienced pain in both knees for two months, but did 
not recall hurting them or doing anything that could have 
caused injury.  Examination revealed crepitus in the right 
knee on range of motion, but no objective findings were noted 
with respect to the left knee.

Subsequent service medical records reflect continued 
complaints of bilateral knee pain throughout the remainder of 
his active service.  During that period, the veteran 
complained of pain, swelling, and popping, and he indicated 
that his knee would sometimes give way.  Examiners repeatedly 
noted a diagnosis of chronic knee pain.

In an April 1995 clinical record, it was noted that the pain 
in the right knee was worse than the pain in the left.  It 
was also noted that he had no history of trauma or injury to 
the knees, but that x-rays had revealed a benign sclerotic 
bone lesion on the proximal right tibia.  No diagnosis was 
noted with respect to the left knee other than chronic pain.

In a report of medical examination completed for retirement 
in March 1996, the veteran's lower extremities were found to 
be normal.

Treatment records from a private medical center in 
Tuscaloosa, Alabama, dated between August 1996 and January 
1997, are negative for any complaints or treatment regarding 
the left knee

On August 1996, the RO received the veteran's formal 
application for service connection.  In his document, he 
noted that he was claiming service connection for multiple 
disabilities, including "trick knees."

In October 1996, the veteran underwent a VA general medical 
examination in which he reported experiencing pain and 
swelling in his joints.  He indicated that he spent his final 
two years of military service on light duty assignment 
because of knee and back pain.  The veteran also reported 
that he avoided walking as much as possible due to knee pain.

The examination revealed that the veteran's gait was 
essentially normal and that he could walk fairly well.  X-
rays of the left knee disclosed opacities projected in the 
soft tissues along the medical aspect of the femur, which 
were found to be artificial.  However, it was noted that 
there was no significant abnormality observed in the x-rays 
of the left knee.  It was also noted that a bone scan had 
been obtained in April 1995, which showed increased 
"uptake" in the knees that was suggestive of degenerative 
joint disease.  The examiner noted a diagnosis of chronic 
knee pain secondary to degenerative joint disease.

In the April 1997 rating decision, the RO granted service 
connection for left knee pain and assigned an initial 
noncompensable rating under Diagnostic Code 5257, effective 
August 1, 1996.  In a statement received by the RO in April 
1998, the veteran asserted that his left knee disability 
should be evaluated as at least 10 percent disabling.

In September 1999, the veteran underwent a VA joints 
examination.  During that examination, the veteran reported 
experiencing pain, weakness, fatigability, and lack of 
endurance in both knees, which he described as worse in the 
right knee than in the left.  The veteran explained that he 
experienced constant daily discomfort, but that it waxed and 
waned throughout the day depending on his level of activity.  
He also reported that he was not using a brace or any 
assistive devices.  

The examiner noted that the veteran had described no episodes 
of dislocation or recurrent subluxation.  It was also noted 
that there were no constitutional symptoms of inflammatory 
arthritis.  Examination revealed range of motion in the knees 
to be from 0 to 130 degrees with some copious crepitus during 
range of motion.  The examiner found that there was no 
additional limitation in range of motion caused by painful 
motion.  The examiner further found that the veteran's gait 
was normal, and that there were no functional limitations in 
standing or walking.  The examiner determined that there was 
no evidence of callosities, breakdown, or unusual shoe wear 
that could be indicative of abnormal weight bearing.  

X-rays of the left knee revealed a focus of calcification 
corresponding to the eye of the left collateral ligament.  It 
was noted that this could be due to a previous injury, and an 
MRI was recommended.

An MRI obtained in October 1999 revealed a marked artifact in 
the suprapatellar region secondary to a small metallic 
density.  No bony abnormalities were found.  Upon reviewing 
the results of the MRI study, the VA examiner who conducted 
the September 1999 examination noted a diagnosis of 
patellofemoral syndrome and a small metallic foreign body in 
the suprapatella joint.

In a VA clinical note, dated in September 2000, it was noted 
that the veteran had reported experiencing more left knee 
pain than usual after walking a mile the day before.  He 
denied having left knee swelling.  It was noted that the 
veteran had been brought to the emergency room in a 
wheelchair, but that he was able to walk from one side of the 
examination room to the other without difficulty.  The 
examiner noted that the veteran had a history of bilateral 
knee pain, but that he denied any specific trauma to the knee 
either recently or in the past.  The examiner noted an 
impression of likely osteoarthritis exacerbation versus 
meniscus problem. 

In October 2001, the veteran testified at  personal hearing 
before a Decision Review Officer at the RO in Waco.  During 
this hearing, the veteran reported that his knees sometimes 
had a tendency to give out, but that he was usually able to 
catch himself and keep walking.  He also indicated that he 
experienced popping and constant pain, and that he had 
difficulty climbing stairs.  

On November 7, 2002, the veteran underwent another VA joints 
examination in which he reported experiencing pain, 
stiffness, swelling, weakness, fatigue, lack of endurance, 
locking, and instability.  Visual inspection of the left knee 
revealed it to be equal in size and consistency to the right 
knee.  Examination of the muscles revealed no evidence of 
atrophy, rigidity, spasm, or wasting.  Palpation reportedly 
revealed no evidence of crepitus, but some mild tenderness 
was noted in the lateral joint space.

The examiner found that the politeal space was free of 
Baker's cyst, and that range of motion in the left knee was 
from 0 to 110 degrees.  The examiner further found that there 
was no additional limitation of motion with repetition of 
movement during examination due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  It was noted 
that x-rays of the left knee had revealed minimal 
degenerative changes of the patella with a metallic foreign 
body overlying the soft tissue of the upper medial portion of 
the left knee.  The examiner noted diagnoses of patellar 
tendon pain syndrome of the left knee and degenerative joint 
disease of the left knee.

As noted in the introduction, the RO subsequently granted an 
increased rating of 10 percent for the service-connected left 
knee disability under Diagnostic Code 5257, effective 
November 7, 2002.

In August 2004, the veteran underwent another VA joints 
examination in which he reported many years of pain and 
stiffness in his knees.  The examiner noted that there was no 
history of episodes of dislocation or recurrent subluxation, 
and no constitutional symptoms of inflammatory arthritis.  It 
was noted that his pain became worse with prolonged standing 
or walking, or with climbing stairs.  It was further noted, 
however, that his activities of daily living were not 
significantly impaired by his problems.

Examination revealed range of motion in the left knee to be 
from 0 to 140 degrees, with normal stability and no weakness.  
The examiner determined that McMurray's test and Lachman's 
test were negative, and that there was no effusion, crepitus, 
or quadriceps wasting.  Physical examination revealed no 
catching, grinding, or popping in the knee, and no changes in 
range of motion with repeated or resisted motion.  
Examination also revealed no edema, redness, heat, or 
abnormal movement.  The examiner noted a diagnosis of 
bilateral patellofemoral pain syndrome of the knees.

During the May 2005 hearing before the undersigned, the 
veteran reiterated his contention that he experienced 
constant pain in his left knee.  He also reported that his 
knee had a tendency to give out, but that he had learned to 
control it enough that he did not fall.  The veteran further 
noted that he was unable to squat and get up again, and that 
he wore a brace on his left knee.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's left knee disability is currently rated as 
noncompensably disabling, effective August 1, 1996, and 10 
percent disabling, effective November 7, 2002, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, 
slight recurrent subluxation and lateral instability warrants 
a 10 percent evaluation.  A 20 percent rating requires 
moderate instability, and a 30 percent evaluation requires 
severe instability.  

The evidence also shows that the veteran has left knee 
arthritis that is manifested by complaints of pain and 
objective limitation of flexion.  In this regard, the Board 
notes that separate ratings under DC 5260 and DC 5261 may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004, 69 Fed. Reg. 59,990 (2004).

Further, in VAOPGCPREC 23-97, the VA General Counsel 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63,604 (1997).  In 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,703 (1998), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59 (which 
specifically provides that, when a veteran has arthritis that 
is productive of actually painful motion due to unstable or 
malaligned joints due to healed injury, the disability is 
entitled to the minimum compensable evaluation for the joint, 
i.e., 10 percent under either Diagnostic Code 5260 or 5261).  
Precedent opinions of the VA General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c).  

In this regard, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
X-rays:  (1) when there is a compensable degree of limitation 
of motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  In addition, 
Diagnostic Code 5261 provides that limitation of leg 
extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

The veteran is seeking a higher rating for his service-
connected left knee disability.  He essentially contends that 
his left knee disorder is more severe than is contemplated by 
the 10 percent rating currently assigned.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the evidence 
supports the veteran's entitlement to separate 10 percent 
evaluations for his limitation of flexion of the left knee 
due to arthritis and to left knee instability, under 
Diagnostic Codes 5003-5260 and 5257, respectively, effective 
August 1, 1996.

With regard to his arthritis, the range of motion findings 
consistently show that he has slight limitation of left leg 
flexion, to as little as 110 degrees.  The examiners who 
performed the September 1999 VA examination reported that the 
veteran's left leg flexion was limited to 130 degrees, was no 
additional limitation of motion with repetition of movement 
during examination due to pain, fatigue, incoordination, 
weakness, or lack of endurance.  Further, the examiner who 
performed the November 2002 VA examination indicated that the 
veteran's left leg flexion was limited to 110 degrees, again 
with no additional limitation of motion with repetition of 
movement during examination due to pain, fatigue, 
incoordination, weakness, or lack of endurance.  Accordingly, 
the evidence shows that the veteran has slight limitation of 
left leg flexion due to his left knee arthritis, which 
pursuant to the precedent opinions of VA's General Counsel, 
in conjunction with 38 C.F.R. § 4.59 and the Court's 
decisions in DeLuca and Lichtenfels, warrants entitlement to 
a 10 percent rating.

The Board further finds, however, that even when the DeLuca 
factors are considered that the veteran's left knee arthritis 
is not shown to result in functional loss consistent with or 
comparable to limitation of flexion of the left leg to 30 
degrees.

Left knee instability

The evidence dated throughout the course of this appeal shows 
that the veteran wears a left knee brace to treat his 
instability, and that in his statements and sworn testimony, 
he has consistently reported suffering from instability, 
popping and crepitus.  Although the Board acknowledges that 
there is no objective evidence, other than his use of a left 
knee brace, demonstrating that he suffers from this 
manifestation, in light of his statements and sworn 
testimony, the Board finds that, resolving all reasonable 
doubt in his favor, he has slight recurrent subluxation and 
lateral instability, which warrants a 10 percent rating, and 
no more, under Diagnostic Code 5257.

C.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that either the 
veteran's left knee limitation of flexion due to arthritis, 
or his left knee instability reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
evaluation higher than those indicated above on an 
extraschedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing that the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations).  Further, neither the veteran's 
limitation of left knee flexion due to arthritis nor his left 
knee instability has been shown to warrant frequent periods 
of hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for left knee 
arthritis, effective August 1, 1996, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for left knee 
instability, effective August 1, 1996, is granted.


REMAND

The veteran is also seeking service connection for a 
disability manifested by jaw pain.  He contends that he has 
experienced jaw pain ever since undergoing dental surgery in 
service in 1990.

The record reflects that this issue was originally 
characterized by the RO as a claim of entitlement to service 
connection for the residuals of right mandible jaw surgery.  
This claim was denied by the RO on the basis that his service 
medical records were negative for any indication that he 
underwent jaw surgery in service.

However, during his May 2005 hearing before the undersigned, 
the veteran and his representative clarified that he was not 
contending that his disability resulted from jaw surgery 
performed in service.  It was explained that the veteran was 
actually contending that his current complaints of jaw pain 
were related to problems that occurred after having two teeth 
removed in 1989 or 1990.

The veteran explained that, after the initial procedure in 
which two teeth were extracted, he had to return for further 
treatment because they had left a piece of tooth or bone 
behind, which should have been taken out.  He testified that 
he then underwent another procedure to have that piece 
removed.

The Board notes that the veteran's service medical records 
disclose that, in September 1990, he underwent the removal of 
two back top left molars due to severe gum disease.  These 
records also show that he returned a week later complaining 
that a "piece of tooth" had been left behind.  

The examining dentist reported that there had been poor soft 
tissue closure after the last procedure, which had left a 
large area of bone exposed.  It was noted that the veteran 
then underwent tuberosity reduction by simple removal of the 
unsupported bone.  Follow-up examination conducted three days 
later revealed that the veteran was doing much better.  

The Board notes that the law precludes establishment of 
service connection for compensation purposes for treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease.  

However, VA's Rating Schedule distinguishes between 
"replaceable missing teeth" or periodontal disease, and 
teeth lost as a result of "loss of substance of body of 
maxilla or mandible."  Simington v. West, 11 Vet. App. 41 
(1998).  

The former may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment, but the loss of teeth as 
described in the latter provision may be service-connected 
for compensation purposes and rated, in accordance with the 
applicable diagnostic code, when the loss is service 
connected.  38 C.F.R. § 3.381; see 38 C.F.R. § 4.150, 
Diagnostic Codes 9900 to 9904 (2004).  

Similarly, the rating criteria set forth under 38 C.F.R. § 
4.150 also contemplate compensation based on impairment of 
temporomandibular articulation.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2005).

Therefore, although service connection for compensation 
purposes is precluded for the loss of replaceable missing 
teeth due to gum disease, service connection may be available 
for compensation purposes for disability caused by dental 
treatment received in service if the dental treatment is 
shown to have resulted in loss of substance of body of 
maxilla or mandible, or impairment of temporomandibular 
articulation.

In light of the fact that the veteran apparently experienced 
difficulty recovering from the tooth extraction in September 
1990, which necessitated a follow-up procedure to remove 
bone, and because he has consistently reported experiencing 
jaw pain since his separation from service, the Board finds 
that a VA dental examination is warranted to clarify whether 
the current complaints of jaw pain are related to that 
procedure.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify any additional 
VA and non-VA health care providers that 
have treated him for claimed jaw pain 
since separation from service.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  The veteran should be scheduled for a 
VA dental examination to obtain an 
opinion on the nature and etiology of his 
complaints of jaw pain.  The claims 
folder must be provided to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
necessary tests and studies should be 
accomplished.  The examiner should 
conduct an examination of the veteran's 
jaw, and ascertain whether he has any 
chronic residual disabilities of the jaw, 
including temporomandibular joint 
dysfunction, as a result of the dental 
surgery that was performed in September 
1990.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


